Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s 10-5-22 election of the invention of Group I, and the species of CD3+ cells “are derived from blood cells” with the remarks filed 10-5-22 are acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1-20 are pending.

Claims 1-10 are under examination as they read on a cellular product wherein the species of CD3+ cells are “derived from blood cells.”

Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10-5-22.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Strober et al. (US20180221410)(cited on an IDS) in view of Veale et al. (20210189344)(cited herewith) and Mathew et al. (Transplantation, Volume 65(7), 15 April 1998, pp 947-955)(cited on an IDS) as evidenced by Kawalk (Biol Blood Marrow Transplant 16: 1388-1401 (2010)(cited on an IDS).

Claim 1 of Strober is drawn to “[a] cellular product for establishing mixed chimerism in a solid organ transplant recipient, the product comprising: greater than lxl05 CD34+ cells/kg recipient weight derived from a deceased donor; and greater than 1x105 CD3 + cells/kg recipient weight derived from the deceased donor.”  

Claims 3 and 4 specify that the cellular product of claim 1 can have CD34+ and CD3+ cells that are either HLA-matched to the solid organ transplant recipient or are HLA-mismatched to the solid organ transplant recipient.  

Claims 5 and 6 specify that the cellular product of claim 1 can comprise the CD34+ and CD3+ cells in separate containers or in a common container.  

Claim 8 specifies that the cellular product of claim 1 can comprise a cryopreservation medium, e.g., a polymeric carbohydrate as recited in claim 9.  At paragraph 0053, Strober teaches “Hematopoietic cells can be frozen (e.g., cryopreserved) for prolonged periods without damaging a significant number of cells.  To cryopreserve HSC, a preservative, DMSO, must be added, and the cells must be cooled very slowly in a controlled-rate freezer to prevent osmotic cellular injury during ice crystal formation.”

Claim 10 recites “[t]he cellular product of claim 1, wherein the CD34+ cells and the CD3+ cells are derived from the same donor,” which, by the principal of claim differentiation, would be understood by the ordinarily skilled artisan to imply that the CD34+ cells and the CD3+ cells can also be derived from different deceased donors.  

Consistent with claim 10, at paragraph 0120 Strober teaches: “In some cases, specific types of cells may be isolated and purified from the hematopoietic stem cells.  In some cases, the cells that may be isolated and purified from the hematopoietic stem cells are CD34+ cells and CD3+ cells.  In some cases, the CD34+ and CD3+ cells are isolated from the same fraction of hematopoietic stem cells.  In some cases, the CD34+ and CD3+ cells are isolated from a different fraction of hematopoietic stem cells. In some cases, the CD34+ cells are progenitor cells.  In some cases, the CD3+ cells are T cells.”

At paragraph 0092, Strober teaches “…In cases of a deceased donor, hematopoietic cells may be
obtained from bone marrow.  For example, the cells may be obtained from the bone marrow in vertebrae, pelvic bone…”

At paragraphs 0088-0092, Strober describes the combination of transplantation of a solid organ from a deceased donor with hematopoietic stem cell transplantation from a deceased donor.

At paragraphs 0014, 0032 and 0126-0129, Strober teaches the isolation of CD3+ T-cells from apheresis product.

However, Strober does not explicitly teach a cellular product for establishing mixed chimerism in a solid organ transplant recipient, the product comprising: greater than lxl05 CD34+ cells/kg recipient weight derived from bone marrow of a deceased donor; and greater than lxl05 CD3+ cells/kg recipient weight derived from non-bone marrow of the deceased donor.

Veale teaches methods “…for the mobilization and collection of peripheral blood cells such as HSC's from deceased donors can produce quantities of viable HSC's useful in a multitude of applications without harming the ability to recover the donor's organs for transplantation…. In these methods, cells collected from the peripheral blood can include, but are not limited to,
CD34+ stem/progenitor cells, mesenchymal stem cells, CD133+ stem/progenitor cells, CD3+ pan T cells…. Embodiments of the invention can further comprise isolating one or more subsets of cell types from the apheresis product such as CD34+ cells, T cells (e.g. CD3+)….” (see paragraphs 0008-0010, emphasis added).  

With respect to the steps taken to perform their method, paragraph 0010 of Veale further teaches one embodiment that includes “…the collection of HSC's from the donor's bone marrow after apheresis by aspirating bone marrow from a donor hip bone(s) and/or vertebrae into a syringe. Certain embodiments of the invention are combined with other medical procedures, for example removing an organ ( e.g. a kidney, liver, heart, lung or vascularized composite allograft) from the donor for  transplantation into a recipient patient.” (emphasis added).  Similar teachings also appear at paragraph 0033.

The teachings of Veale described above are further summarized in claims 1, 7 and 11.

Mathew teaches cadaver donor bone marrow cells (DBMC) differ from donor peripheral blood cells isolated from donor spleen.  

For example, at page 14, 1st paragraph, Mathew teaches:

“…human cadaver DBMC proliferated in response to mitogens and in MLC (Table 3)
but with stimulation indices significantly lower than comparable numbers of PBL or spleen cells…”

“The number of CD3 molecules were significantly lower on the T cells in the DBMC than in the peripheral blood and may, therefore, have been unable to transduce adequate activation signals for an optimal alloreactive response.”

“…vertebral DBMC… T cells consisted of predominantly nonclassical, alternative, or “intermediate type” CD3 dimly staining T cells (Table 2).”

Given the reference teachings it would have been obvious to the ordinarily skilled artisan contemplating the preparation of a cellular product for establishing mixed chimerism in a solid organ transplant recipient that (i) CD34+ HSCs can be obtained from the deceased donor bone marrow as taught by both Strober and Veale, and (ii) CD3+ T cells can be obtained from the deceased donor blood using the methods taught by Veale.  One reason the skilled artisan would have been motivated to combine HSCs obtained from the deceased donor bone marrow as taught by both Strober and Veale, with CD3+ T cells obtained from the deceased donor blood as taught be Veale, was because as taught by Mathew, cadaveric donor DBMC were known to have a number of differences relative to cadaveric peripheral blood T-cells, e.g., diminished CD3 expression and diminished ability to be stimulated by mitogens or MLC, that would be expected by the ordinarily skilled artisan to compromise their ability to mediate the “graft-versus-malignancy effect” by Kawalk at page 1389, left col., 2nd full paragraph.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644